EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The amendment of January 20, 2022 has been ENTERED.

The drawings of February 6, 2020 are hereby accepted as FORMAL.

Tohya et al (‘109) is of general interest for the disclosure relating to for using fewer than all of the receiving channels depending on the azimuth mode selected by the channel controller.

Shirakawa (‘933) is of general interest for estimating direction of arrival based on two submatrices.

Shirakawa (‘681) is of general interest for the disclosure relating to drawing Figure 1, especially items 11 and 41.

Oshima et al (‘876) is of general interest for the disclosure relating to drawing Figure 1, especially items 2-1 through 2-M and 8.

Doerfler (‘711) is of general interest for using fewer than the total number of receive channels.

Scarpetta et al (‘031) is of general interest for the arrangement for switching subarrays.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently amended) A vehicle radar apparatus comprising: a transmitting array antenna configured to radiate radar signals for forward detection; N receiving array antennas configured to receive the radar signals reflected from a target after being radiated from the transmitting array antenna; and a controller configured to estimate an azimuth of the target by using non-offset receiving array antennas from among the N receiving array antennas, wherein the non-offset receivinq array antennas comprise antennas havinq no offset in a vertical direction from amonq the N receivinq array antennas.”  (Bold added).
With respect to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

The text of independent claim 6 as newly-amended is as follows:
“6. (Currently amended) A control method of a vehicle radar apparatus, the control method comprising: radiating, by a transmitting array antenna, radar signals for forward detection; receiving, by N receiving array antennas, radar signals reflected from a target after being radiated from the transmitting array antenna; and estimating, by a controllerfrom among the N receiving array antennas, wherein the non-offset receivinq array antennas comprise antennas havinq no offset in a vertical direction from amonq the N receivinq array antennas.”  (Bold added).
As for independent claim 6 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 7-11 depends ultimately from allowable, independent claim 6, each of dependent claims 7-11 is allowable for, at least, the reasons for which independent claim 6 is allowable.
The rejections of record in the office action of August 17, 2021 have been overcome by the amendment of January 20, 2022 and by the remarks with that amendment, which are taken as being persuasive.
All rejections and objections of record have been overcome.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648